ICJ_126_ArmedActivitiesApp2002_COD_RWA_2002-09-18_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING ARMED ACTIVITIES
ON THE TERRITORY OF THE CONGO
(NEW APPLICATION: 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ORDER OF 18 SEPTEMBER 2002

2002

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITES ARMEES
SUR LE TERRITOIRE DU CONGO
(NOUVELLE REQUETE: 2002)

(RÉPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE DU 18 SEPTEMBRE 2002
Official citation:

Armed Activities on the Territory of the Congo (New Application: 2002)
(Democratic Republic of the Congo v. Rwanda),
Order of 18 September 2002, I C.J. Reports 2002, p. 299

Mode officiel de citation:
Activités armées sur le territoire du Congo (nouvelle requête: 2002)
(République démocratique du Congo c. Rwanda),
ordonnance du 18 septembre 2002, C.LJ. Recueil 2002, p. 299

 

Sales number
ISSN 0074-4441 N° de vente: 851

ISBN 92-1-070955-1

 

 

 
18 SEPTEMBER 2002

ORDER

ARMED ACTIVITIES ON THE TERRITORY
OF THE CONGO (NEW APPLICATION : 2002)

(DEMOCRATIC REPUBLIC OF THE CONGO r. RWANDA)

ACTIVITÉS ARMÉES SUR LE TERRITOIRE
DU CONGO (NOUVELLE REQUETE: 2002)

(REPUBLIQUE DEMOCRATIQUE DU CONGO c. RWANDA)

18 SEPTEMBRE 2002

ORDONNANCE

 
299

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002 2002
18 septembre
Rôle général

18 septembre 2002 n° 126

AFFAIRE DES ACTIVITÉS ARMÉES
SUR LE TERRITOIRE DU CONGO
(NOUVELLE REQUÊTE: 2002)

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. RWANDA)

ORDONNANCE

Présents: M. GUILLAUME, président; M. SHI, vice-président; MM. Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™* Hicains, MM. PARRA-ARANGUREN, KOOIJMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, ELARABY, juges; M. COUVREUR,

greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 44, 48 et 79, para-
graphes 2 et 3, de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 28 mai 2002, par
laquelle la République démocratique du Congo a introduit une instance
contre la République rwandaise au sujet d’un différend relatif à des «vio-
lations massives, graves et flagrantes des droits de l’homme et du droit
international humanitaire» qui auraient été commises «par le Rwanda
sur le territoire de la République démocratique du Congo en violation
flagrante de la souveraineté et de l'intégrité territoriale [de cette dernière],
garanties par les chartes de l'Organisation des Nations Unies et de
l'Organisation de l’unité africaine»:
ACTIVITÉS ARMEES (ORDONNANCE 18 IX 02) 300

Considérant que, dans sa requête, le Congo, aux fins de fonder la com-
pétence de la Cour, a invoqué un certain nombre de chefs de compétence;

Considérant que, le 28 mai 2002, après avoir procédé au dépôt de sa
requête, l’agent du Congo a présenté une demande en indication de me-
sures conservatoires invoquant l’article 41 du Statut de la Cour et les
articles 73 et 74 de son Règlement;

Considérant que, par ordonnance du 10 juillet 2002, la Cour, d’une
part, a jugé qu’elle «ne dispos[ait] pas en Pespéce de la compétence prima
facie nécessaire pour indiquer les mesures conservatoires demandées par
le Congo» et que, d'autre part, «en absence d’incompétence manifeste»,
elle a rejeté la demande du Rwanda tendant à ce que l’affaire soit rayée
du rôle;

Considérant que, dans la même ordonnance, la Cour a en outre précisé
que «les conclusions auxquelles [elle était] parvenue ... ne préjugfeaient]
en rien la compétence de la Cour pour connaître du fond de l'affaire, ni
aucune question relative à la recevabilité de la requête ou au fond lui-
même» ;

Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 4 septembre 2002, le Rwanda a pro-
posé que soit suivie la procédure prévue aux paragraphes 2 et 3 de l’ar-
ticle 79 du Règlement de la Cour (1978) tel que revisé le 5 décembre 2000,
et qu'il soit ainsi statué séparément, avant toute procédure sur le fond,
sur les questions de compétence et de recevabilité en l'espèce; que le
Congo a déclaré qu'il s’en remettait, à cet égard, à la décision de la Cour;
et que les Parties sont convenues que, dans le cas où cette procédure
serait suivie, la République rwandaise présenterait d’abord un mémoire
traitant exclusivement de ces questions et la République démocratique
du Congo lui répondrait dans un contre-mémoire limité aux mêmes
questions;

Compte tenu des vues des Parties au sujet de la procédure à suivre et
des délais à fixer,

Décide que les pièces de la procédure écrite porteront d’abord sur la
question de la compétence de la Cour pour connaître de la requête et sur
la recevabilité de cette dernière:

Fixe comme suit les dates d'expiration des délais pour le dépôt de ces
pièces :
Pour le mémoire de la République rwandaise, le 20 janvier 2003;

Pour le contre-mémoire de la République démocratique du Congo, le
20 mai 2003;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit septembre deux mille deux, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres

5

 
ACTIVITÉS ARMEES (ORDONNANCE 18 IX 02) 301

seront transmis respectivement au Gouvernement de la République démo-
cratique du Congo et au Gouvernement de la République rwandaise.

Le président,
(Signé) Gilbert GUILLAUME.
Le greffier,
(Signé) Philippe COUVREUR.

 
